DETAILED ACTION
This is in response to communication filed on 10/21/2021.
Status of Claims
Claims 1 – 6 are pending, of which claims 1, 3, and 5 are in independent form.

Specification
In light of applicant’s amendments to the specification, the examiner withdraws the previous objection to the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MANAGEMENT DEVICE, INFORMATION PROCESSING SYSTEM, AND NON-TRANSITORY COMPUTER-READABLE STORAGE MEDIUM FOR STORING MANAGEMENT PROGRAM FOR MANAGING NETWORKED STORAGE DEVICE CONNECTIONS.

Drawings
In light of applicant’s amendments to the drawings, the examiner withdraws the previous objection to the drawings.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objections to the claims.


Applicant’s claims have been reconsidered and further search performed.  The previous Office Action indicated claims 1 – 6 including allowable subject matter.  However, upon further consideration, a new grounds of rejection is made in view of newly discovered prior art below.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki, U.S. Patent Application 2009/0150638 (hereinafter referred to as Kawasaki).

Referring to claim 1, Kawasaki discloses “A management device in an information processing system, the information processing system including a plurality Fig. 1 host information management server 3 in system including hosts 1 and storage devices 22), “the management device comprising: a memory; and a processor coupled to the memory” (Fig. 1 management server 3 includes CPU 31 and memory 32), “the processor being configured to execute a notification information creation processing that includes creating notification information, the notification information indicating, among the plurality of storage devices, one or more first storage devices that may be used by workload operating in a first information processing device among the plurality of information processing devices” ([0065] access path creation indication specifying the HSD information, host mode information, VOL ID, LUN and port ID), and “execute a notification processing that includes transmitting the notification information to the first information processing device, the notification information being configured to cause the first information processing device to perform logical connection to each of the one or more first storage devices indicated by the notification information” (Fig. 7 indication to host s107, [0066] access path creation indication creates a path from host 1 to logical VOL 22).

Referring to claim 3, claim 1 recites the corresponding limitations as that of claim 3.  Therefore, the rejection of claim 1 applies to claim 3. 

Referring to claim 5, claim 1 recites the corresponding limitations as that of claim 5.  Therefore, the rejection of claim 1 applies to claim 5. 
[0028] program on a recording medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Fujibayashi et al., U.S. Patent Application 2004/0158656 (hereinafter referred to as Fujibayashi).

As per claim 2, Kawasaki discloses “the processor is further configured to execute a workload management processing that includes transmitting, to the first information processing device, an instruction for workload processing associated with the one or more first storage devices” ([0090] switch the access path).
Kawasaki does not appear to explicitly disclose “wherein the notification information creation processing is configured to create the notification information by extracting the plurality of storage devices that has been connected to the first 
However, Fujibayashi discloses another SAN storage system “wherein the notification information creation processing is configured to create the notification information by extracting the plurality of storage devices that has been connected to the first information processing device, the extracting of the plurality of storage devices being performed based on history information of the plurality of storage devices and the first information processing device used in the workload processing which is obtained based on the instruction from the workload management processing” (Fig. 7 history of connections and accesses to storage devices, and [0048] “how the logical volume is allocated to the host computer” “can be seen by referring the logical volume table by all the host computers”).
Kawasaki and Fujibayashi are analogous art because they are from the same field of endeavor, which is networked storage devices and their connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kawasaki and Fujibayashi before him or her, to modify the teachings of Kawasaki to include the teachings of Fujibayashi so that a history of connections is used to create notification information to send to a host.
The motivation for doing so would have been to provide a means for notifying a host of connections in order to improve access (as stated by Fujibayashi at [0008]).


Note, claim 4 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 4.

Note, claim 6 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patents 7149886 and 7761699 and Patent Application 20060277403 are also to Fujibayashi with similar teachings.
U.S. Patent Applications 20050172052 and 20060123157 disclose a table with host to logical unit mapping in a networked storage system.
U.S. Patent Application 20080301333 discloses another networked storage system with management system that determines available connections and plans paths.
U.S. Patent 6915389 discloses another networked storage system with management system and a table with host to logical unit mapping.
U.S. Patents 7546333, 7617320, and 7961594 disclose another networked storage system with management server that includes history information.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184